Citation Nr: 9920935	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to December 
1975.


This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied service 
connection for a nervous disorder.  The veteran submitted a 
notice of disagreement in May 1998, and the RO issued a 
statement of the case in July 1998.  The veteran submitted a 
substantive appeal in September 1998.


FINDINGS OF FACT

1.  The veteran was found to have a personality disorder in 
service.

2.  There was no psychosis noted in service or for many years 
thereafter.

3.  The veteran has not submitted competent (medical) 
evidence linking a current psychosis to an incident of 
service or to aggravation in service.


CONCLUSIONS OF LAW

1.  Immature personality disorder is not a disease or injury 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 
1991); 38 C.F.R. § 3.303(c) (1998).

2.  The claim for service connection for a psychosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In this case, service medical records show that the veteran 
exhibited "immature personality traits" and that he was 
given an administrative discharge due to an inherent 
personality disorder.  A report by the service Medical Board 
also indicates that the veteran's inherent personality 
disorder existed prior to enlistment.  Service connection 
cannot be granted for a personality disorder, unless a mental 
disorder is superimposed upon it during service.  38 C.F.R. 
§§ 3.303(c), 4.127.  Statements of the veteran are to the 
effect that the "immature personality traits" exhibited in 
service were early manifestations of his current psychosis; 
that he was misdiagnosed in service; and that the stress of 
training is what triggered or aggravated his disorder.  The 
Board finds these lay statements, in and of themselves, 
incompetent with respect to showing a psychosis in service, 
or that a psychosis was misdiagnosed as a personality 
disorder in service.  There is simply no competent (medical) 
evidence showing that a psychosis began in service, or was 
aggravated by service.  The absence of such evidence makes 
the claim not well-grounded.

Moreover, the Board finds that there is no competent medical 
evidence in the claims folder to link a current psychosis to 
an incident in service or to aggravation in service.  A claim 
is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498.  Again, the veteran's statements are 
not considered competent to establish medical causation.  
Therefore, the veteran's claim for service connection for a 
psychosis is not plausible, and it is denied as not well 
grounded.

The veteran is advised that he may reopen the claim for 
service connection for a psychosis at any time by notifying 
the RO of such an intention and submitting supporting 
evidence.  An example of supporting evidence is a medical 
opinion that links the veteran's current psychosis to an 
incident of service or to aggravation in service.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).


ORDER


The claim for service connection for a psychosis is denied as 
not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

